** INVENTORY — STATE BOARD OF PUBLIC AFFAIRS — MANDATORY DUTY ** THE STATE BOARD OF PUBLIC AFFAIRS IS REQUIRED BY 74 O.S. 110.1 [74-110.1] TO MAINTAIN, AT IS OFFICES, A CURRENT INVENTORY OF ALL MACHINERY, IMPLEMENTS, TOOLS, FURNITURE, LIVESTOCK, VEHICLES AND OTHER APPARATUS THAT MAY BE USED REPEATEDLY WITHOUT MATERIAL IMPAIRMENT OF ITS PHYSICAL CONDITION AND WHICH HAS A CALCULABLE PERIOD OF SERVICE, OWNED BY THE STATE AND UNDER THE MANAGEMENT AND CONTROL OF EACH AND EVERY DEPARTMENT, BOARD, COMMISSION, INSTITUTION, AND AGENCY OF THE STATE; AND THAT, IN CONNECTION WITH ITS PERFORMANCE OF SUCH DUTY, THE STATE BOARD OF PUBLIC AFFAIRS UNDER THE PROVISIONS OF SECTION 2 OF SAID ACT, "MAY" REQUIRE EACH AND EVERY DEPARTMENT, BOARD, COMMISSION, INSTITUTION AND AGENCY OF THE STATE TO MAINTAIN, AND TO FURNISH TO THE STATE BOARD OF PUBLIC AFFAIRS, INVENTORY RECORDS AS TO CALL CLASSES OF SUPPLIES AND BOOKS, AS WELL AS OF ALL CLASSES OF MACHINERY, IMPLEMENTS, TOOLS, FURNITURE, LIVESTOCK, VEHICLES AND OTHER APPARATUS, AS SAID BOARD MAY DEEM NECESSARY TO ENABLE IT TO MAINTAIN SUCH CURRENT INVENTORY.  (CERTIFIED COPY OF INVENTORY, RECORDS) CITE: 74 O.S. 64 [74-64](B), 74 O.S. 110.1 [74-110.1], 74 O.S. 110.2 [74-110.2] (JAMES C. HARKIN)